Citation Nr: 1105108	
Decision Date: 02/08/11    Archive Date: 02/18/11

DOCKET NO.  07-12 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a service connection claim for myopia and presbyopia.

2.  Whether new and material evidence has been received to reopen 
a service connection claim for umbilical hernia.

3.  Whether new and material evidence has been received to reopen 
a service connection claim for external otitis.

4.  Whether new and material evidence has been received to reopen 
a service connection claim for right and left molar extractions.

5.  Whether new and material evidence has been received to reopen 
a service connection claim for bronchitis.

6.  Whether new and material evidence has been received to reopen 
a service connection claim for pain due vasectomy.

REPRESENTATION

Appellant represented by:	Disabled American Veterans (DAV)


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel

INTRODUCTION

The Veteran had active military service from January 1977 to 
January 1998.

This matter comes to the Board of Veterans' Appeals (Board) from 
an April 2006 rating decision by the above Department of Veterans 
Affairs (VA) Regional Office (RO) which denied the request to 
reopen the above service connection claims.


FINDINGS OF FACT

In January 2011, prior to the promulgation of a decision in the 
appeal, the Veteran's representative submitted a motion to 
dismiss, to which was attached a written request from the Veteran 
requesting withdrawal of the appeal for the claims to reopen 
service connection for myopia and presbyopia, umbilical hernia, 
external otitis, right and left molar extractions, bronchitis, 
and pain due vasectomy.


CONCLUSION OF LAW

1.  The criteria for withdrawal of a substantive appeal by the 
Veteran on the issue of whether new and material evidence has 
been received to reopen a service connection claim for myopia and 
presbyopia have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002 & Supp. 2010); 38 C.F.R. §§ 20.202, 20.204 (2010).

2.  The criteria for withdrawal of a substantive appeal by the 
Veteran on the issue of whether new and material evidence has 
been received to reopen a service connection claim for umbilical 
hernia have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 
& Supp. 2010); 38 C.F.R. §§ 20.202, 20.204 (2010).

3.  The criteria for withdrawal of a substantive appeal by the 
Veteran on the issue of whether new and material evidence has 
been received to reopen a service connection claim for external 
otitis have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 
& Supp. 2010); 38 C.F.R. §§ 20.202, 20.204 (2010).

4.  The criteria for withdrawal of a substantive appeal by the 
Veteran on the issue of whether new and material evidence has 
been received to reopen a service connection claim for right and 
left molar extractions have been met. 38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.202, 20.204 
(2010).

5.  The criteria for withdrawal of a substantive appeal by the 
Veteran on the issue of whether new and material evidence has 
been received to reopen a service connection claim for bronchitis 
have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 20.202, 20.204 (2010).

6.  The criteria for withdrawal of a substantive appeal by the 
Veteran on the issue of whether new and material evidence has 
been received to reopen a service connection claim for pain due 
vasectomy have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002 & Supp. 2010); 38 C.F.R. §§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that 
fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision. 38 C.F.R. §§ 20.202, 20.204(b) (2010).  Withdrawal may 
be made by the appellant or by his authorized representative. 38 
C.F.R. § 20.204(c) (2010).

During the course of the current appeal, the Veteran requested a 
videoconference hearing before a Veterans Law Judge.  A hearing 
was scheduled for him at the RO's Satellite Office in San 
Antonio, Texas, on January 31, 2011.  However, in November 2010, 
he executed a VA Form 21-4138, Statement in Support of Claim, in 
which he indicated he wished to withdraw all the issues on 
appeal.  In a second Form 21-4138, he withdrew his request for a 
hearing.  Those documents were received by the RO on November 29, 
2010, and were forwarded to the Board, where they were date-
stamped as received on January 10, 2011, and referred to the 
Veteran's accredited representative, DAV. 

On January 11, 2011, the Acting Director, Office of Management, 
Planning, and Analysis, wrote a letter to the Veteran to 
acknowledge receipt of his appeal at the Board, and indicated 
that the appeal had been docketed.

The Veteran's representative prepared a Motion to Dismiss 
Appeal dated on January 13, 2011, and filed it with the Board, 
with the Veteran's aforementioned communications attached.  
Because the Veteran has withdrawn his appeal as to the above 
issues, there remain no allegations of error of fact or law for 
appellate consideration on those issues, and he Board does not 
have further jurisdiction.


ORDER

The appeal with respect to the claims to reopen service 
connection for myopia and presbyopia, umbilical hernia, external 
otitis, right and left molar extractions, bronchitis, and pain 
due vasectomy is dismissed.


___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


